The Chancellor.
So far as this bill seeks to reach the property of E. Hoyt, which has come to the hands of these defendants, respectively, without consideration, and to have the same applied in satisfaction of the balance due on the complainants’ judgment, there is no foundation for the objection that the bill is multifarious, because both defendants are joined in the same bill. The decision of the court for the correction of errors in the case of Fellows v. Fellows, (4 Cowen’s R. 682,) settles the principle that where a debtor conveys different portions of his property to several persons, in fraud of the rights of his creditors, a creditor who has obtained a judgment, and placed himself in a situation to enforce his right against the debtor and his fraudulent grantees, may file a bill against the grantor and all the grantees jointly; to reach the property conveyed to each, and have the same applied in satisfaction of his judgment. Whatever doubts, therefore, may have existed on the subject previous to this decision of the court of dernier resort, this must now be considered as the settled law of this court. The same principle is applicable to the case of a complainant who proceeds as a judgment creditor, after the return of an execution unsatisfied, under the thirty-eighth section of the title of the revised statutes relative to the court of chancery. (2 R. S.173.) Although the term person is used in the singular number in this section, yet, by referring to the eleventh section of the act concerning the revised states, (2 R. S. 778,) it will be found that the word thus used in the singular, may be construed to include a plurality of persons, unless there is something in the subject or context repugnant to such a construction. I have no doubt, therefore, that two or more persons holding the property of the judgment debtor under different conveyances, or becoming indebted to him at different times, or for distinct sums, may be joined with him as defendants in a creditor’s bill, under this provision of the revised statutes. And if, for any cause, it becomes impossible to make the debtor himself a party, to a bill to obtain satisfaction of the judgment out of his estate in the hands of third persons, and the creditor has a right to institute a suit in chancery for that purpose, I can see no good reasons for permitting him to join several persons in the same suit, in the former case, *78which are not equally applicable to the latter. Where the object of a suit is single, but different persons have, or claim, separate interests in distinct or independent questions, all connected with and arising out of the single object of the suit, the complainant may bring such different persons before the court, as defendants; so that the vvhole object of the bill may be obtained in one suit, and to prevent further unnecessary and useless litigation. And if the sole object of the present bill was to reach the property, in the hands of these several defendants, which ought to be applied in satisfaction of the balance due on the complainants’ judgment, and to have it thus applied, I should find no difficulty in sustaining the decision of the vice-chancellor in overruling these demurrers.
But it is also objected, on the part of the appellants, that the complainants in this same bill are seeking to recover against the defendant W. Hoyt a distinct and independent claim ; for damage done to the real estate of E. Hoyt, of which they were the purchasers at the sheriff’s sale, between the time of such sale and the expiration of the time allowed by law for redemption, when they were entitled to the deed from the sheriff. These damages they do not seek to have applied in payment of the balance due them upon the judgment; but they claim the same in a distinct and independent right, as the purchasers of the land, upon which land such waste was committed in fraud of their rights as purchasers at the sheriff’s sale. And if such waste was committed after the sale, either by W. Hoyt, or his father, as alleged in the bill, there 'is no doubt as to the right of the complainants to claim the proceeds of such waste, in the hands of W. Hoyt, who has received the same without consideration, or with full knowledge of the complainants’ equitable right to such proceeds; to recompense them for the injury which they have sustained as purchasers.. The avails of such waste cannot properly be-applied in satisfaction of the balance due on the judgment; for the complainants’ right to the proceeds of the waste would have been the same, if the balance of the judgment had been fully paid by the debtor. It will be seen, therefore, that the claim set up in this part of the bill is for a distinct and independent cause of action, against W. Hoyt, in which the defendant RoeliffPar*79sel is in no way implicated. And it is entirely disconnected with the complainants’ claim to have the balance of their judgment satisfied out of the property of E. Hoyt, in the hands of the respective defendants. This, then, is not a bill for a single object, where the separate interests of different defendants are connected with, or properly arise out of such single object of the suit. It is a bill in which the complainants set up two distinct and independent claims, or grounds of action; as to one of which claims there is no foundation or pretence for making the defendant Parsel a party to the litigation. But as to the other claim the defendants were properly made parties, although their interests, even as to that claim, were separate and distinct. The bill, in this respect, is clearly multifarious.
The form and effect of a demurrer to a bill in chancery for multifariousness, is substantially the same as a demurrer to a declaration at law for a misjoinder of actions, or of different causes of action, which cannot be properly litigated in the same suit. The demurrer, in either case, goes to the whole bill, or declaration. (See Mansell’s Law of Dem. 11. Gibbs v. Clagget, 2 Gill. & John. Rep. 29. Johnson v. Anthony, 2 Molloy’s Rep. 373.) And where a joint claim, against two defendants, is improperly joined in the same bill with a separate claim against one of the defendants only, either or both of the defendants may demur for multifariousness. (Ward v. The Duke of Northumberland and the Earl of Beverly, 2 Anst Rep. 469.)
The decretal order of the vice chancellor is erroneous, and must be reversed with costs. The demurrers must be allowed, and the complainants’ bill dismissed.